Title: To George Washington from Brigadier General Thomas Nelson, Jr., 22 August 1777
From: Nelson, Thomas Jr.
To: Washington, George



My dear General
Head Quarters, York [Va.] August 22d 1777

The Arrival of the British Fleet upon this Coast having made it necessary to call together a considerable Body of the Militia, in Number

four thousand, the Governor & Council have honoured me with the Command of them with the Rank of Brigadier General; an Appointment that was unsolicited, unexpected, &, I wish I could say, it was not unmerited. I confess my Want of military Knowledge; but by Assiduity & Attention, I hope to make myself a Soldier.
I am directed by the Governor to pay particular Attention to the Fortifications in this State; and as Portsmouth is of the first Consequence, it being the only Dock where Ships of any Size can be built, & there being at this Time two Frigates upon the Stocks, I shall garrison that Post with 1200 Men, who upon Danger of an Attack, are to be reinforced by the Militia of the adjacent Counties. The other Posts are Hampton, York & Williamsburg, where I shall endeavour to make the best Disposition of the Remainder of the Troops.
The last Accounts we have received of the British Fleet are that they were higher up the Bay than the Mouth of Potowmack on the 18th Instant. Should they give us a Call as they return, I shall endeavour to be prepared for them; but, my Dear sir, what can be done in a Country so divided by Water-courses as this is, with only 4000 Militia, badly trained & worse armed; & the Difficulty of commanding Militia you are well acquainted with. Nothing but the immediate Danger into which it was apprehended we were likely to fall & a Desire to extricate my Country from it, should have induced me to undertake the arduous Task. I feel exceedingly for our Friends on the Eastern Shore—How they are to be protected I know not. Having had my Appointment only two Days, it has not been in my Power to obtain Returns of the Troops in this State: As soon as they can be received they shall be transmitted to you.
I shall cheerfully execute any Orders that your Excellency shall please to commit to me. I have the Honor to be Your Excellency’s most Obedt Servt

Thos Nelson jr

